   Case 7:18-cv-08386-NSR-PED Document 47-4 Filed 01/28/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


WILLIAM GUNNAR TRUITT,                                  | Civil Action No.: 7:1 8-cv-08386-NSR-PED
                                                        !
                               Plaintiff,


       -against-                                             DECLARATION OF RICHARD J.
                                                                         CANTELE, JR.

SALISBURY BANK AND TRUST COMPANY;                       ;
                                                        i             Electronically Filed
AND SALISBURY BANCORP, INC.,


                                       Defendants.



       RICHARD J. CANTELE, JR., of full age, hereby declares:


        1,     I am employed by 'Salisbury Bank and Trust Company (the "Bank") as the Chief


Executive Officer. 1 am familiar "with the facts set forth in this Certification.

       2.      On January 29, 2018, Truitt was hired as a full-time Mortgage Lending Officer

Trainee in the Bank's Residential Lending Department.

        3.     Without notifying the Bank of his intention to run for elected office in the New


York State Assembly,, as is required by the Bank's policy on outside employment, on April 12,


2018, 1 am informed, and based, thereon believe, that Truitt posted to Facebook that he: would be


campaigning for a .seat in the New York State Assembly.


       4.      Upon learning of Truitt' s announcement on Facebook, I asked Amy Raymond.

Truitt's supervisor, and Doug Cahill, Vice President of Human Resources, to meet with Truitt to

determine what kind of time commitment such a.campaign (and subsequently job) would entail,

I am informed and believe that that meeting took place on April 13, 201 8.

        5.     At their meeting with Truitt on April 13, 2018, 1 am informed that. Raymond and

Cahill asked Truitt to provide them with a written explanation as to what the job would entail if

he; were elected. Truitt provided this letter (attached Exhibit D-4 to Plaintiffs deposition and to
   Case 7:18-cv-08386-NSR-PED Document 47-4 Filed 01/28/20 Page 2 of 3




the. Declaration of Jennifer Fischer filed concurrently herewith), along with the parameters of the

Assembly role.


       7.        Upon review of the letter, I and other managers reviewed the role with respect to a


potential conflict of interest and with respect to the amount of time away from the Bank that

would be required.    Upon review of the state Assembly calendar provided by Truitt, it became


clear that Truitt would be required to spend 2-4 days per week (60 business days) in Albany for


more than half of the year.     Truitt also acknowledged that campaigning would continue even

after he would be elected.


       8.        The Riverside Division residential lending market, which Truitt served as a

Trainee and Would be serving as a Mortgage Loan Officer for the Bank upon completion of his

training, was an emerging market for the Bank.       Because the Bank did not previously provide.


residential mortgages in this market, it would be incumbent on Truitt to spend most of his

working time developing client relationships and business in that region and it would be

necessary for him to be present, developing relationships with local real estate agents and

attorneys.   The Bank was prepared to invest significant marketing resources in the Riverside

Division to assist Truitt in developing a customer base.

       9.        The primary responsibility of a Mortgage Loan Officer is sales,               Where

competing banks offer similar products and services, a distinguishing factor in being able to get

new business and retain current customers is relationship building and customer service.            A

Mortgage Loan Originator must be responsive and available to their clients at their convenience.

Not only do Mortgage Loan Officers spend a significant amount of time on the telephone with

clients, they must be physically present in. their, market to bring a real estate sale to. close at the

customer's convenience.
     Case 7:18-cv-08386-NSR-PED Document 47-4 Filed 01/28/20 Page 3 of 3




          10.       Residential lenders often work more than 5.0 hours per week, and there was a


concern that Truitt's job duties, as an assembiymember would not. permit him to focus all of his


energies to his clients at the Bank.     If the legislature was in session, Truitt would be unable to


answer telephone calls and/or emails until the evening hours, and he would physically be more

than an hour and a half drive from his assigned .market.       Raymond, Cahill, Andrea MacArthur


and I all had concerns that Truitt would not meet the high level of customer service and


responsiveness required in this business, especially in a new market.

          11.       At no time did Truitt's political affiliation influence management's decision to


deny his outside employment request.         My sole concern was whether, Truitt would be able to

fulfill his position as a residential originator given the responsibilities as we knew them to be

relative to the Assembly position in New York.

          12.       Given that Truitt would be required to spend 60 days per year, at a minimum, in

Albany when the assembly was in Session and would spend additional time campaigning for this

position, management determined in its business judgment that the time commitment required by

tire Assembly role could not be accommodated.

          13,       The Bank would have come to the same conclusion if Truitt had stated that he

was going to unavailable during working hours for 2-4 days per week for a. 6 month period to get

his pilot's license or become an entrepreneur and create his own company.

          Pursuant to 28 U.S.C. § 1746, 1 declare under the penalty of perjury under tire laws of the

United States that the foregoing: is true and correct.




Dated: December 12,2019
                                                              Richard jVCantele, 7r.


4851-1967-4030.1 099759.1 001.
